Case 1:21-cv-10120-PBS Document1 Filed 01/22/21 Page 1 of 6

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

UNITED STATES DISTRICT’

District of Massachusetts ae

KODJO AGBLEKPE

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the piaintiffs cannot fit in the space above,
please write “see attached" in the space and attach an additional
page with the full list of names.)

~Yo
BUNKER HILL COMMUNITY COLLEGE

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached" in the space and attach an additional page
with the full list of names.)

“t

Atty TET aA por am

COURT ™

“

a)

for the

eed bids. ad

Case No.

(to be filled in by the Clerk's Office)

Jury Trial: (check one) [| ves []No

Ne “emp” Smee” ene! Nee” “ee” Seer” Neer” “eee Nome” Nee “Nee” mee” Neer” eee

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint

A. The Plaintifi(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

The Defendant(s)

KODJO AGBLEKPE
42 HOLLANDER ST

BOSTON
MA 02121

617-372-3084

 

 

 

 

agblekpe@gmail.com _

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (iffnown). Attach additional pages if needed.

Page | of 5
Case 1:21-cv-10120-PBS

Pro Se | (Rev. 09/16) Complaint for a Civil Case

Defendant No. |
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if kown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

\

Document 1 Filed 01/22/21 Page 2 of 6

Associate VP of Human Resources & Labor Relations

 

250 Rutherford Avenue _

Charlestown, Suffolk =

Massachusetts, 021290

617-228-2457

mambrose@bhcc.edu

Julie Elkins

Dean of Students

250 RutherfordAvenue
Charlestown, Suffolk
Massachusetts,02129, 0

617-228-2436
jelkins@bhec.edu

 

 

Will J.Cribby
Assistant Dean of Student __
250 Rutherford Avenue.
Charlestown, Suffolk
Massachusetts,02129
617-228-2012

wicribby@bhededu

dames Canniff

VP/Provost of Academic Affairs & Student Services _

250 Rutherford Avenue

Charlestown, Suffolk
Massachusetts, 0212900
617-228-2435 Ce ee ne
jfcannif@bhec.edu

Page 2 of 5
Case 1:21-cv-10120-PBS Document1 Filed 01/22/21 Page 3 of 6

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

i.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Title Vl of the Civil Rights Act of 1964 (Title VII), which prohibits employment discrimination based on
race, color, religion, sex, or national origin.

Please also See Notice of Suit Rights.

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) - > is a citizen of the

State of (name)

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

under the laws of the State of (name) 7 .

and has its principal place of business in the State of (name)

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) — _ , 1S a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

Page 3 of 5S
Case 1:21-cv-10120-PBS Document1 Filed 01/22/21 Page 4 of 6

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

iit.

Iv.

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

principal place of business in the State of (name)

Or is incorporated under the laws of (foreign nation) ,

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Please see Attached (12 pages) Statement of the claim

 

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Compensatory damages:

| am requesting pay for out-of-pocket expenses caused by the discrimination (such as costs associated with a job search or
medical expenses). | would also like to be compensated for the emotional harm suffered (such as embarrassment &
humiliation, mental anguish, inconvenience, as well loss of enjoyment of life).

BHCC should be required to stop any discriminatory practices and take steps to prevent discrimination in the future.

I need to recover court costs of $402.00.

Punitive damages:| request Punitive damages because BHCC committed an especially malicious or reckless act of

dierriminatian

Page 4 of 5
Cage 1:21-cv-10120-PBS Document1 Filed 01/22/21 Page 5 of 6

TV. Kel

Relief: State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do
not make legal arguments. Include any basis for claiming that the wrongs alleged are continuing at the
present time. Include the amounts of any actual damages claimed for the acts alleged and the basis for
these amounts. Include any punitive or exemplary damages claimed, the amounts, and the reasons you
claim you are entitled to actual or punitive money damages.

Compensatory damages:

1- |am requesting pay for out-of-pocket expenses caused by the discrimination (such as costs
associated with a job search or medical expenses). | would also like to be compensated for the
emotional harm suffered (such as embarrassment & humiliation, mental anguish,
inconvenience, as well loss of enjoyment of life).

2- BHCC should be required to stop any discriminatory practices and take steps to prevent
discrimination in the future.

3- I need to recover court costs of $402.00.

4- Punitive damages:

| request Punitive damages because BHCC committed an especially malicious or reckless act of
discrimination.

5- lam Requesting the EEOC standard limit of $300,000 on the amount of compensatory and
punitive damages due to the fact the BHCC has more than 500 employees.
6- Liquidated damages:

this case has proof of intentional as well as malicious and reckless acts of discrimination. | would like to
be awarded to punish of discrimination. | would like to be awarded the amount of back pay and
benefits equivalent to what | would have received if | was not denied this position.
Case 1:21-cv-10120-PBS Document1 Filed 01/22/21 Page 6 of 6

Pro Se | (Rev. 09/16) Complaint for a Civil Case

Vv. Certification and Closing

 

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result

in the dismissal of my case.

Date of signing: JANUARY 19, 2021.

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

KODJO AGBLEKPE
KODJO AGBLEKPE

 

 

Pro SE Litigant

 

 

 

 

 

 

Page 5 of 5
